Citation Nr: 1728588	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, ischemic heart disease, bilateral lower extremity peripheral and neuropath, and/or erectile dysfunction.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 and a February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the hypertension claim in September 2015.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's hypertension is caused by or related to his service-connected diabetes.  .

2.  The Veteran's left shoulder disability (adhesive capsulitis) is caused by or related to his service-connected diabetes.


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a left shoulder adhesive capsulitis, to include as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Hypertension

The Veteran contends his hypertension is related to service.  The Board finds service connection for the Veteran's hypertension is warranted.  

First, the Veteran has a current diagnosis for hypertension.  See April 2016 VA Examination.  Second, the Veteran is service-connected for diabetes mellitus.  

Third, the Board finds the evidence is at least in equipoise as to whether the Veteran's hypertension is related to his service-connected diabetes mellitus.  

In January 2014, Dr. J.L., one of the Veteran's doctors, provided a positive nexus opinion that his hypertension was caused by the Veteran's service-connected diabetes mellitus.  Dr. J.L. stated that it was at least as likely as not that his diabetes mellitus had caused him to develop hypertension.  

In May 2014, a VA examiner found it was less likely than not that the Veteran's hypertension was incurred in or aggravated by his service-connected disabilities.  However, the examiner provided no rationale for this opinion.

In April 2016, a different VA examiner found it was less likely than not that the Veteran's hypertension was incurred in or aggravated by his service.  It was also less likely than not caused or aggravated by his diabetes mellitus, ischemic heart disease, bilateral extremity peripheral neuropathy and/or erectile dysfunciton.  The examiner explained that no causal relationship between insulin resistance and hypertension had been established.  In addition, the examiner stated that numerous risk factors had been identified for developing hypertension.  

In June of 2016 another private physician, Dr. A.A., also provided a letter that supports the Veteran's claim.  In it, he notes that, "[p]atients with type 2 diabetes are 2.5 times more likely to develop hypertension. . . .[t]he end result is that they can both influence each other."  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's hypertension is related to his service-connected diabetes mellitus.  Therefore, the Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for his hypertension is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").




Left Shoulder

The Veteran contends his left shoulder disability is related to his service.  The Board agrees.  

The Veteran satisfies the three elements for secondary service connection. First, he has a current diagnosis for adhesive capsulitis.  See February 2015 University of Michigan Health System records.  This disability is known as frozen shoulder, which causes stiffness, pain, and limited, range of movement in the shoulder.  Second, the Veteran is service-connected for diabetes mellitus.  Third, S.M.M., a PA-C, provided a positive nexus opinion that related his left shoulder disability (adhesive capsulitis ) to his service-connected diabetes mellitus.  She stated that as a diabetic, he was more predisposed to getting adhesive capsulitis.  See May 2015 University of Michigan treatment records.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left shoulder adhesive capsulitis has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for left shoulder adhesive capsulitis is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


